DETAILED ACTION
Notice to Applicant
In the amendment dated 6/3/2022, the following has occurred: Claim 1 has been amended.
Claims 1 and 3-6 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement and 112(b), as being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims have been amended to require “first jumper resistors that are mounted at least at one line of a plurality of the cell voltage detection lines […] second jumper resistors that are mounted at lines which connect the cell voltage detection lines adjacent to each other or the cell voltage discharge lines adjacent to each other […] and the second jumper resistors that are mounted at lines which are directly connected to the cell voltage detection lines adjacent to each other when the battery cell is not used.” 
	In Applicant’s remarks submitted 6/3/2022, no specific support for the instant amendments is pointed to in the specification. The instant wording (“…mounted at lines which are directly connected to the cell…”) cannot be found in the specification. Nor is it clear exactly what the amendment is supposed to indicate. The amendment itself appears to be ungrammatical. There does not appear to be antecedent basis for a component labeled: “the second jumper resistors that are mounted at lines which are directly connected to the cell voltage detection lines.” The amendment itself appears to only be pointing to a component, with all the description after “second jumper resistors” relegated to a dependent clause, rather than articulating some new relation between the “second jumper resistors” and other parts. One reading of the amendments would be to delete “that”, since it could be a typo: “the second jumper resistors 
	In Applicant’s remarks, submitted 1/7/2022, Applicant points to instant Figs. 5A and 5B, wherein first jumper resistors 30i-p are mounted and second jumper resistors 30q-x are not mounted (Remarks at pp. 4-5 of 6). Applicant says this corresponds to the limitation wherein “a number of the first jumper resistors is the same as a number of the second jumper resistors, and the first jumper resistors are electrically connected […] and the second jumper resistors are not electrically connected.” As Applicant seems to admit, Fig. 5A shows first jumpers that are mounted and second jumpers that are not mounted. Yet the claims that both the first jumper resistors and second jumper resistors “are mounted” in the independent claim. There does not appear to be support for an embodiment/invention wherein both first and second jumper resistors are mounted at the same time. Jumper resistors might be mountable, though the claims do not have any clear structure defining a circuit board or the like with open slots fully explaining what is mounted, what is mountable, and where. It is therefore unclear what structure is definitely required for the claim limitations as written, and the claims are rejected under § 112(b). The Office has interpreted the claims in light of the specification and Figs. to require a circuit wherein resistors are alternately “mountable,” such that resistors can be placed in different configurations. 


Claim Rejections - 35 USC § 103
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2013/0057219 to Sakata) in view of Firehammer (US 2012/0286794 to Firehammer et al.) and Chiku (US 2017/0162302 to Chiku).
	Regarding Claim 1, Sakata teaches:
a cell voltage monitoring circuit 3 that detects cell voltages of a plurality of chargeable and dischargeable battery cells 2 constituting an assembled battery by being connected in series and discharges the cell voltages of the battery cells so as to correspond to the battery cells (Fig. 1, paras 0038-0041)
connection lines 9 which are connected to positive electrodes and negative electrodes of the battery cells (Fig. 1, paras 0038-0042)
cell voltage detection lines that are branched from the connection lines, and are connected to the cell voltage monitoring circuit in order to discharge the cell voltages of the battery cells (Fig. 1 showing line heading into the voltage detection circuit)
and cell voltage discharge lines that are branched from the connection lines, and are connected to the equalization circuit 4 which is connected to the cell voltage monitoring circuit, in order to discharge the cell voltages of the battery cells (Fig. 1, para 0043)

    PNG
    media_image1.png
    1050
    800
    media_image1.png
    Greyscale

	Sakata does not explicitly teach:
wherein a first number of the cells are connected to the voltage monitoring circuit and a second number are short circuited
wherein first jumper resistors are mounted at at least one line of a plurality of the cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines
	Firehammer, however, from the same field of invention, regarding a battery monitoring system, teaches a series connection of indefinite size, wherein cell voltage monitor and balance circuit includes a depopulated battery cell monitor slot with zero ohm jump resistors 702/706 providing a conductive bridge between balance circuits (Fig. 7, para 0041). 

    PNG
    media_image2.png
    570
    675
    media_image2.png
    Greyscale

Chiku, also from the same field of invention, regarding cell monitoring components, teaches a low resistance jump resistor (see abstract and Figs.) which is used on voltage detection lines to improve the accuracy of detection (see e.g. paras 0003-0008, etc.). 
	Firehammer renders obvious the inclusion of zero ohm jump resistors at cell discharge lines in a serially connected assembly. Chiku, also from the same field of invention, regarding cell monitoring components, teaches a low resistance jump resistor (see abstract and Figs.) which is used on voltage detection lines to improve the accuracy of detection (see e.g. paras 0003-0008, etc.). It would have been obvious to one of ordinary skill in the art to include jump resistor bridges between both the voltage monitoring “detection lines” and the balancing circuit lines or “voltage discharge lines” 9 taught in Sakata, with the motivation to provide a way of skipping around a depopulated slot without breaking the series connection in the assembly, as taught in Firehammer and to improve the accuracy of voltage detection as taught in Chiku (see e.g. paras 0003-0008, etc.).
	The limitations “second jumper resistors that are mounted” same in number as the first jumper resistors, but the second jumper resistors “are not electrically connected” are here interpreted as limitations of intended use, such that prior art components could be configured with an alternate set of resistors. The circuit in Sakata appears to be capable of including jump resistors mounted on at least one line of a plurality of cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines, as desired, depending on whether all the cell slots are filled or whether some are short circuited. Including an arbitrary number of jumper resistors as appropriate to accommodate the number of short circuited slots would have been obvious. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].
	Regarding Claim 3, 
	The limitations “second jumper resistors that are mounted” and “wherein the first and second jumper resistors are mounted at the cell voltage detection lines” are here interpreted as a limitation of intended use, such that prior art components could be configured with an alternate set of resistors. The circuit in Sakata appears to be capable of including jump resistors mounted on at least one line of a plurality of cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines, as desired, depending on whether all the cell slots are filled or whether some are short circuited.
	Insofar as “second jumper resistors” are just referring to e.g. 10r and 10t, as opposed to 10q and 10s in Fig. 3B, including an arbitrary number of jumper resistors as appropriate to accommodate the number of short circuited slots would have been obvious. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claims 4-6, Sakata teaches:
the battery system monitoring device above and a battery group that constitutes an assembled battery by connecting a plurality of battery cells in series (Fig. 1)
	Firehammer and Chiku further renders obvious:
the arbitrary placement of such zero ohm jump resistors anywhere or everywhere a depopulated battery cell slot is anticipated or desired, including at an intermediate voltage, at a high side voltage, or at a low side voltage
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].

Response to Arguments
Applicant’s arguments, submitted 6/3/2020, have been considered but do not place the application in condition for allowance. Applicant argues that the prior art does not teach first and second jumper resistors mounted at lines which are directly connected to the cell voltage detection lines when a battery cell is not being used. This amendment appears to be unsupported and indefinite, as discussed above with regard to the § 112 rejections. The prior art, however, renders obvious the arbitrary placement of jumper resistors to account for depopulated battery cells in a circuit. It is not clear what positive structural features the instant invention is supposed to have that renders it non-obvious in light of the prior art, since there appear to be no embodiments in the instant specification in which both first and second jumper resistors are actually mounted. The prior art renders obvious the differential placement of jumper resistors depending on the de/population of the cell circuit. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner./MICHAEL L DIGNAN/Examiner, Art Unit 1723